BbowN, J.
The question as to whether or not the Corporation Commission had power to authorize the plaintiff to charge a higher rate to *548tbe plaintiff than tbe contract price, and that tbe rates allowed by tbe commission supersedes tbe rates fixed in tbe contract, was very.ably argued before us by the counsel on both sides. But we are of opinion that tbe question is not presented upon this record, for we agree with tbe counsel for tbe defendant that there is nothing in the order of the commission which gives authority to tbe plaintiff to increase its rates outside of tbe city of Salisbury. Tbe defendant is located six miles north of tbe city of Salisbury, and has no connection with that city, and is not controlled by any of its ordinances or regulations. Tbe application to increase gas rates by tbe fourth section of tbe petition is specifically confined to tbe city of Salisbury. The order granted in pursuance of said petition, read in connection with it, fixes tbe rates which tbe plaintiff is allowed to charge in tbe corporate limits of tbe city of Salisbury, and nowhere else.
For this reason we are precluded from passing upon tbe interesting question sq ably presented.
Affirmed.
Hoke, J"., concurs in result.